Citation Nr: 0431424	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  94-48 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the thoracic and 
lumbar spine.

2.  Whether the recoupment of special separation benefit pay 
by withholding VA disability compensation in the amount of 
$32,844.69 was proper.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. L.P.



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1977, and from October 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in relevant part: granted the 
veteran's claim for service connection for degenerative joint 
disease of the spine, and assigned a 10 percent disability 
rating thereto; and determined that since the veteran had 
received a special separation benefit payment in the amount 
of $32,844.69, VA was required to withhold benefit payments 
until this amount was recouped.  The veteran filed a timely 
appeal to these determinations.

The issue of the veteran's entitlement to an initial 
disability rating in excess of 10 percent for degenerative 
joint disease of the thoracic and lumbar spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. At separation from active military service, the veteran 
received a special separation benefit payment in the amount 
of $32,844.69, pursuant to 10 U.S.C.A. § 1174a.

2. The veteran was granted service connection for 
degenerative joint disease of the spine in February 1993.  He 
was assigned a 10 percent disability evaluation.

3. The veteran was notified in March 1993 that he was not 
entitled to VA disability compensation and his special 
separation benefits concurrently.  He was told his VA 
compensation would be withheld until the special separation 
benefit amount was recouped.


CONCLUSION OF LAW

Recoupment of the veteran's special separation benefit 
payment is proper.  10 U.S.C.A.§§ 1174(h), 1174a(g) (West 
2002); 38 C.F.R. § 3.700(a)(5)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive in this case.  The 
Court has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

The veteran was separated from active military service in 
July 1992.  At that time he received $32,844.69 as a special 
separation benefit (SSB) payment, as indicated on the 
veteran's official DD Form 214, Certificate of Release or 
Discharge from Active Duty.

The veteran submitted a claim for disability compensation 
benefits in July 1992.  He was granted service connection for 
degenerative joint disease of the spine and assigned a 10 
percent disability rating in February 1993.

The RO notified the veteran in March 1993 that his 10 percent 
disability payment would be withheld as an offset against his 
SSB payment. The veteran was further informed that the law 
prohibited receipt of both the SSB payment and VA disability 
compensation.  The veteran appealed this determination.

In January 1997, the veteran testified at a Travel Board 
hearing before the undersigned.  At that time, the veteran 
testified that at the time of service separation, he "was 
led to believe" that the severance pay he was being offered 
had nothing to do with any disability, but rather was simply 
a special bonus payment to entice him to leave service early.  
He asserted that no one told him at that time that if he took 
the special payment, any future disability payments would be 
offset by the amount received.  He testified to his belief 
that the offset was unfair.  

At the outset, the Board notes that Congress requires the 
recoupment of the veteran's SSB payment from his VA 
disability compensation.  Military members are authorized to 
receive a SSB payment under the authority of 10 U.S.C.A. § 
1174a (West 2002).  Such payments are to be governed by 10 
U.S.C.A. § 1174(h)(2) (West 2002).  See 10 U.S.C.A. § 
1174(g).  Section 1174(h)(2) provides that a member who has 
received separation pay under that section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the law administered by VA.  However, there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.  This statute is implemented 
by regulation in 38 C.F.R. § 3.700(a)(5)(i) (2003).

The VA General Counsel has held that, "[i]n accordance with 
the provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."  See VAOPGCPREC 14-92; see also VAOGCPREC 
12-96 (VA required to recoup from a veteran's VA disability 
compensation the amount of non-disability severance pay.)

The requirements, both by statute, General Counsel opinion 
and regulation, are clear that the veteran cannot receive 
both VA disability compensation and his SSB payment.

The Board has considered the veteran's contention that he was 
not fully apprised of the ramifications of accepting SSB pay, 
and that, had he known any future disability compensation 
payments would be offset by the SSB amount, he might have 
opted differently when offered the SSB option.  However, 
while sympathetic to the appellant's frustration, the Board 
is nevertheless bound by the law, and is mandated to rule 
accordingly.  The veteran has failed to state a claim upon 
which relief may be granted.  His claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429 (1994).


ORDER

VA's recoupment of the veteran's special separation benefit 
payment by withholding VA disability compensation in the 
amount of $32,844.69 was proper, and the veteran's appeal is 
denied.


REMAND

A preliminary review of the veteran's claims file indicates 
that the claim for an initial disability rating in excess of 
10 percent for degenerative joint disease of the thoracic and 
lumbar spine requires additional development.  During the 
pendency of this appeal, there have been significant changes 
in the regulations pertaining to the evaluation of back 
disorders.  Specifically, the criteria for evaluating 
intervertebral disc syndrome were amended effective September 
23, 2002.  And, effective September 26, 2003, the entire 
section of the rating schedule addressing disabilities of the 
spine was revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
There is now a General Rating Formula for Diseases and 
Injuries of the Spine (for diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  While the RO informed the veteran in its November 
2003 rating decision that the rating schedule had been 
revised in September 2003, the RO neither set forth these new 
criteria, nor applied them to the veteran's claim.  
Similarly, at the time of a subsequent February 2004 SSOC, 
the RO again only applied the pre-September 2003 criteria, 
and did not inform him of the criteria contained in the new 
rating schedule.  This is especially significant as the 
instant appeal stems from the initial rating assigned with 
the grant of service connection, and "staged ratings" are 
for consideration.  The Board also observes that since the 
veteran's most recent VA spine examination was conducted in 
March 2003, prior to the September 2003 change in rating 
criteria, a new VA examination which takes these new criteria 
into account is required.

The Board also notes that the RO appears to have provided the 
veteran with outdated rating criteria in an SSOC issued in 
July 2003.  Specifically, the RO set forth the criteria for 
evaluating intervertebral disc syndrome under DC 5293 in 
effect prior to September 2002, rather than the then-current 
criteria for rating intervertebral disc syndrome which had 
become effective on September 23, 2002.  The Board finds 
that, in order to provide the veteran with the most complete 
and accurate information, the RO must also correct this 
notice defect by providing the veteran with the criteria for 
evaluating intervertebral disc syndrome which became 
effective on September 23, 2002, particularly in light of the 
recent diagnosis of multilevel lumbar degenerative disc and 
facet disease at the time of a VA spine examination in March 
2003.  

Finally, the Board observes that at the time of the veteran's 
VA March 2003 VA spine examination, the examiner noted that, 
in addition to the inservice injury, "the veteran suffered a 
work-related injury at Long Island National Cemetery in 
January of 2000."  The nature and severity of this injury 
were not provided.  An attempt should be made to obtain any 
and all records of medical treatment provided to the veteran 
for this work-related injury.  Following the receipt of all 
such records, the RO should ask the examiner who conducts the 
new VA examination to attempt to separate out, to the extent 
possible, that portion of the veteran's current back disorder 
which is related to his service-connected injury from that 
portion, if any, which is due to the reported work-related 
injury in January 2000.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO should provide the veteran 
notice of the most recent revisions to 
the section of the rating schedule that 
amended the criteria for evaluating 
intervertebral disc syndrome, effective 
September 23, 2002 (see 67 Fed. Reg. 
54345 (Aug. 22, 2002)), and the most 
recent revisions of the criteria for 
rating disabilities of the spine, 
effective September 26, 2003.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243. 

2.  The RO should contact the veteran and 
request that he provide the name and 
address of any medical professionals who 
have provided treatment for the work-
related injury he reportedly sustained in 
January 2000.  After obtaining any 
necessary authorizations, the RO should 
contact this medical professional(s) and 
request copies of all relevant treatment 
records.  Any such records received 
should be associated with the veteran's 
claims file.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims file.

3.  Following the receipt of any records 
received pursuant to number (2) above, 
the veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his degenerative 
joint disease of the thoracic and lumbar 
spine.  The examiner should ensure that 
the VA examination findings correspond to 
the new criteria contemplated under VA's 
new General Formula for Diseases and 
Injuries of the Spine.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
and all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
or pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated. 

Following this examination and claims 
file review, the examiner should offer an 
opinion distinguishing, to the extent 
possible, that portion of the veteran's 
current back disorder which is related to 
his service-connected injury from that 
portion, if any, which is due to the 
reported work-related injury in January 
2000.

4.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
residuals of a fracture of the right 
tibia and fibula with malunion and knee 
and ankle impairment.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



